            Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 1 of 40




                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

FAYE COTTMAN,
846 McAleer Court
Baltimore City, Maryland 21202
                                                    CLASS ACTION COMPLAINT
DAMON GRAY,
                                                    AND JURY DEMAND
2029 Sunset Drive
Baltimore City, Maryland 21223

       and,

AMBER SPENCER,                                      Civil Action No.
7306 Clarity Court
Windsor Mill, Maryland 21244
Baltimore County

on behalf of themselves and those similarly
situated,

                   Plaintiffs,

       v.

BALTIMORE POLICE DEPARTMENT,
601 E. Fayette Street
Baltimore, Maryland 21202

       Serve on:
       Lisa Walden, Esq., Chief of the Office of
       Legal Affairs for the Baltimore Police
       Department
       Office of Legal Affairs
       100 N. Holliday Street, Suite 101
       Baltimore, Maryland 21202


CITY OF BALTIMORE,

       Serve on:
       Jim Shea, City Solicitor
       Baltimore City Dept. of Law, City Hall
       100 N. Holliday Street, Suite 101
       Baltimore, Maryland 21202




                                              -1-
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 2 of 40




BRANDON SCOTT, Mayor of Baltimore, in
his Official Capacity,

       Serve on:
       Jim Shea, City Solicitor
       Baltimore City Dept. of Law, City Hall
       100 N. Holliday Street, Suite 101
       Baltimore, Maryland 21202


MICHAEL S. HARRISON (#T924),
Commissioner, in his Individual and Official
Capacity,

       Serve on:
       Baltimore Police Department
       c/o 601 E. Fayette Street
       Baltimore, Maryland 21202

GARY TUGGLE (#D736), former Interim
Commissioner, in his Individual and Official
Capacity,

       Serve on:
       Baltimore Police Department
       c/o 601 E. Fayette Street
       Baltimore, Maryland 21202

DARRYL D. DE SOUSA (#E403), former
Commissioner, in his Individual and Official
Capacity,

       Serve on:
       Baltimore Police Department
       c/o 601 E. Fayette Street
       Baltimore, Maryland 21202

JEFFREY A. CONVERSE (#H218), Detective,
in his Individual and Official Capacity,

       Serve on:
       Baltimore Police Department
       c/o 601 E. Fayette Street
       Baltimore, Maryland 21202




                                               -2-
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 3 of 40




DESTINEE L. MACKLIN (#J500),
Detective, in her Individual and Official
Capacity,

       Serve on:
       Baltimore Police Department
       c/o 601 E. Fayette Street
       Baltimore, Maryland 21202


ANNMARIE DIPASQUALE (#J754),
Detective, in her Individual and Official
Capacity,

       Serve on:
       Baltimore Police Department
       c/o 601 E. Fayette Street
       Baltimore, Maryland 21202

       and,

BPD OFFICERS JOHN/JANE DOES 1 to 20,
and SUPERVISORY BPD OFFICERS
JOHN/JANE DOES 1 to 20, in their Individual
and Official Capacities,

       Serve on:
       Baltimore Police Department
       c/o 601 E. Fayette Street
       Baltimore, Maryland 21202

                   Defendants.


                                 CLASS ACTION COMPLAINT

       Named Plaintiffs, by the undersigned attorneys Orrick, Herrington & Sutcliffe LLP and

the Lawyers’ Committee for Civil Rights Under Law, bring this action on behalf of themselves

and all other similarly situated persons (“Class Members”) against the Baltimore Police

Department (“BPD”); individual BPD officers and BPD supervisory officers known and




                                              -3-
            Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 4 of 40



unknown; the City of Baltimore; the current Mayor of Baltimore City, Maryland; and former and

current BPD Commissioners. In support, Plaintiffs state as follows:

                                        INTRODUCTION

       1.       This is a case about BPD’s pattern and practice of unconstitutionally searching,

seizing, and retaining the personal property of victims of violent crimes in Baltimore. This

pattern and practice must end, which is why Plaintiffs bring this case.

       2.       Plaintiff Damon Gray and the representative class members are victims of serious

assaults that occurred in or around Baltimore City, Maryland between April 2018 and April

2021. After they were assaulted, they also became the victims of BPD.

       3.       When Plaintiff Gray and the representative class members were at their most

vulnerable—having suffered significant injuries as victims of violent crime—BPD officers

unlawfully seized and searched Plaintiffs’ property without a warrant or consent. More, without

explanation, BPD has retained possession of Plaintiffs’ property and either refused or ignored

requests to return the property, causing injury, inconvenience, and humiliation to Plaintiffs.

       4.       BPD is no stranger to violating the federal and state constitutional rights of the

Baltimore residents it is required to protect and serve. Significant violations have persisted

across the administrations and tenures of multiple local elected officials and appointed law

enforcement officials, indicating a culture of noncompliance that can only be remedied by court

intervention. Since at least the 1990s, when BPD leadership instituted what it called “zero

tolerance” policies, police officers with minimal training, oversight, and accountability structures

conducted a large number of stops, searches, and arrests— many improper and illegal—

accompanied by frequent uses of force, causing frayed relationships between Baltimore residents

and BPD.




                                                -4-
            Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 5 of 40



       5.       More recently, in April 2015, after Freddie Gray was fatally injured while in BPD

custody, then-Baltimore Mayor Stephanie Rawlings-Blake asked the United States Department

of Justice (“DOJ”) to investigate BPD’s policies and its long-standing history of aggressive, and

abusive, unconstitutional policing tactics.

       6.       In August 2016, the DOJ concluded its investigation and issued its report finding

“reasonable cause to believe that BPD engages in a pattern or practice of conduct that violates

the Constitution or federal law,” and noting BPD’s years long pattern and practice of conducting

unreasonable searches and seizures. (DOJ Civil Rights Division, Investigation of the Baltimore

City Police Department, 3 (August 10, 2016) (“DOJ Report”)).

       7.       As a result of DOJ’s investigation, on January 12, 2017, the United States District

Court for the District of Maryland approved a Consent Decree between BPD and the United

States, and subsequently appointed an independent monitor and a monitoring team to serve as

agents of the court in overseeing the implementation of the Consent Decree.

       8.       This action seeks redress for the deprivation of Class Members’ rights guaranteed

by the United States Constitution, directly resulting from the conduct of BPD officers acting in

accord with BPD’s pattern or practice of unlawfully searching and seizing the property of

victims of serious assaults in violation of Plaintiffs’ Fourth and Fourteenth Amendment rights

guaranteed by the United States Constitution, and of which BPD knew or should have known.

       9.       The Defendants—BPD, current BPD Commissioner Michael S. Harrison, and

former BPD Commissioners Gary Tuggle and Darryl D. De Sousa; individual and supervisory

BPD officers, known and unknown, including Detective Jeffrey A. Converse, Detective

AnnMarie DiPasquale, Detective Destinee L. Macklin, Supervisory BPD Officers John/Jane

Does 1 to 20, and BPD Officers John/Jane Does 1 to 20; the Mayor of Baltimore City Brandon




                                                -5-
           Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 6 of 40



Scott, and the City of Baltimore—are responsible for violating Plaintiffs’ rights.

                                  JURISDICTION AND VENUE

        10.      This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

under color of law of Plaintiffs’ rights as secured by the United States Constitution.

        11.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

        12.      Venue is proper under 28 U.S.C. § 1391(b) because the events giving rise to the

claims in this Complaint occurred in the State of Maryland.

        13.      This case was timely filed within three years from the date of the injuries incurred

to all Plaintiffs.

                                          THE PARTIES


                 A.     Named Plaintiffs


        13.      Plaintiff Damon Gray is a 23-year-old Black man who resides in the City of

Baltimore, Maryland. On June 29, 2019, a stranger shot Mr. Gray approximately seven times in

the back, neck, and chest while Mr. Gray was walking in and around Catherine Street in the

southwest area of Baltimore. Mr. Gray was transported by ambulance to the hospital where BPD

officers seized without consent his cell phone, a bracelet, a necklace, and several articles of

clothing. These items remain in BPD custody.

        14.      Plaintiff Amber Spencer is a 27-year-old Black woman who resides in the

County of Baltimore, Maryland. Just before midnight on March 20, 2020, a stranger shot Ms.

Spencer in the head and chest while she was attending a cookout near 1800 North Chapel Street

in Baltimore, Maryland. After the shooting, Ms. Spencer was transported by ambulance to Johns

Hopkins Hospital, where BPD officers seized her personal property without her consent,

including her cell phone, jeans, shirt, shoes, car key, and approximately $400 in U.S. currency.



                                                 -6-
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 7 of 40



These items remain in BPD custody.


       15.     Plaintiff Faye Cottman is a 36-year-old Black woman who resides in the City of

Baltimore, Maryland. On March 14, 2019, a woman that Ms. Cottman did not know shot Ms.

Cottman and her then-11-year-old son in the head while he was playing with his brother at a

playground in the Cherry Hill area of Baltimore, Maryland. BPD officers arrived at the scene

and seized Ms. Cottman’s personal property without consent, including her jacket, cell phone,

wig, and shoes. Despite numerous unsuccessful attempts to reclaim her personal property from

BPD, these items remain in BPD custody.

               B.      Defendants

               Entities

       16.     Defendant BPD is the primary law enforcement agency whose jurisdiction covers

Baltimore, Maryland. At all times relevant in this Complaint, BPD is or was the employer of the

police officers responsible for the seizure of Plaintiffs’ property. BPD, through its agents and

employees, hired, supervised, and trained each of the identified and unidentified officers named

in this Complaint. BPD acted under color of law when it hired, supervised, and retained each

identified and unidentified BPD Officer named in this Complaint.

       17.     Defendant City of Baltimore, Maryland (“Baltimore City”) is the local

government that maintains BPD and employs BPD officers identified and unidentified, including

Defendants Converse, Macklin, and DiPasquale. BPD officers perform police functions typical

of a municipal government police department.

               Officials

       18.     Defendant Michael S. Harrison (Seq. No. T924) is the current BPD

Commissioner. Defendant Harrison became BPD Commissioner on or about March 12, 2019.




                                               -7-
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 8 of 40



In his capacity as BPD Commissioner, Defendant Harrison acted under color of state law when

he exercised policy-making authority for BPD; established policies and procedures for screening,

hiring, training, monitoring, and supervising police officers; and enforced the duties, conduct,

and discipline of police officers and other BPD employees. Defendant Harrison acted as an

agent and/or employee of BPD, as well as Baltimore City, and acted within the scope of his

employment. Defendant Harrison is being sued in his official capacity as the Commissioner of

BPD and in his individual capacity.

       19.     Defendant Gary Tuggle (Seq. No. D736) was Interim BPD Commissioner from

May 2018 to March 2019. In his capacity as Interim BPD Commissioner, Defendant Tuggle

acted under color of state law when he exercised policy-making authority for BPD; established

policies and procedures for screening, hiring, training, monitoring, and supervising officers; and

enforced the duties, conduct, and discipline of officers and other BPD employees. Defendant

Tuggle acted as an agent and/or employee of BPD, as well as Baltimore City, and acted within

the scope of his employment. Defendant Tuggle is being sued for acts taken in his official

capacity as the Interim Commissioner of BPD and in his individual capacity.

       20.     Defendant Darryl D. De Sousa (Seq. No. E403) (together with Michael S.

Harrison and Gary Tuggle, the “BPD Commissioners”) was BPD Commissioner from January

2018 to May 2018. In his capacity as BPD Commissioner, Defendant De Sousa acted under

color of state law when he exercised policy-making authority for BPD; established policies and

procedures for screening, hiring, training, monitoring, and supervising officers; and enforced the

duties, conduct, and discipline of officers and other BPD employees. Defendant De Sousa acted

as an agent and/or employee of BPD, as well as Baltimore City, and acted within the scope of his

employment. Defendant De Sousa is being sued for acts taken in his official capacity as the




                                               -8-
            Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 9 of 40



Commissioner of BPD and in his individual capacity.

       21.      Defendant Mayor of the City of Baltimore Brandon Scott is the current Mayor

of Baltimore City who took office on December 8, 2020. Defendant Scott is being sued in his

official capacity for acts taken as the current Mayor of Baltimore City, Maryland and as the

successor to official actions taken by past Mayors that are at issue in this case.

       22.      Defendant Detective Jeffrey A. Converse (Seq. No. H218) is a police officer

employed by BPD since February 19, 2002. At all times relevant herein, Defendant Converse

was acting under color of state law and in the course and scope of his employment as a police

officer with BPD. Defendant Converse is being sued in his official capacity for acts taken as a

BPD officer and in his individual capacity.

       23.      Defendant Detective AnnMarie DiPasquale (Seq. No. J754) is a police officer

employed by BPD since at least January 22, 2017, and currently is assigned to the Southwestern

District. At all times relevant herein, Defendant DiPasquale was acting under color of state law

and in the course and scope of her employment as a police officer with BPD. Defendant

DiPasquale is sued in her official capacity for acts taken as a BPD officer and in her individual

capacity.

       24.      Defendant Detective Destinee L. Macklin (Seq. No. J500) is a police officer

employed by BPD since March 28, 2014. At all times relevant herein, Defendant Macklin was

acting under color of state law and in the course and scope of her employment as a police officer

with BPD. Defendant Macklin is sued in her official capacity for acts taken as a BPD officer and

in her individual capacity.

       25.      Defendants BPD Officers John/Jane Does 1 to 20 (together with Det. Jeffrey

Converse, Det. Destinee Macklin, and Det. AnnMarie DiPasquale, the “Officer




                                                -9-
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 10 of 40



Defendants”) were or are police officers employed by BPD during the relevant time frame. At

all times relevant herein, Defendant BPD Officers John/Jane Does 1 to 20 were acting under

color of state law and in the course and scope of their employment as police officers with BPD.

Defendants BPD Officers Does 1 to 20 are sued in their official capacities for acts taken as BPD

officers and in their individual capacities.

       26.      Defendants Supervisory BPD Officers John/Jane Does 1 to 20 (“Supervisory

Defendants” and collectively, with BPD, Baltimore City, the BPD Commissioners, the

Baltimore City Mayor, and the Officer Defendants, the “Defendants”) were or are

supervisory police officers employed by BPD during the relevant time frame. At all times

relevant herein, Defendants Supervisory BPD Officers John/Jane Does 1 to 20 were acting under

color of state law and in the course and scope of their employment as police officers with BPD.

Supervisory Defendants are sued in their official capacities for acts taken as BPD officers and in

their individual capacities.

                                     CLASS ALLEGATIONS

       27.     Under Rules 23(a) and 23(b)(1) and (2) of the Federal Rules of Civil Procedure,

Plaintiff Damon Gray brings this action on behalf of himself and other similarly situated

residents of the City of Baltimore who were victims of serious assaults on or after April 1, 2018

and whose property BPD unlawfully seized without a warrant or consent (the “Plaintiff Class”)

pursuant to BPD Policies 703 and/or 1401.

       28.     Plaintiff Amber Spencer also brings this action on behalf of herself and on behalf

of a subclass of Plaintiffs who were victims of serious assault, whose property BPD unlawfully

seized without a warrant or consent, and whose property BPD has not returned (the “Continuing

Seizure Subclass”) pursuant to BPD Policies 703 and/or 1401.




                                               - 10 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 11 of 40



       29.     Plaintiff Amber Spencer also brings this action on behalf of herself and on behalf

of a subclass of Plaintiffs who were victims of serious assaults, whose U.S. currency BPD

unlawfully seized, and whose U.S. currency BPD has not returned (the “Currency Seizure

Subclass”).

       30.     Plaintiff Faye Cottman also brings this action on behalf of herself and on behalf of

a subclass of Plaintiffs who were victims of serious assaults and whose cell phone contents BPD

unlawfully searched pursuant to BPD Policies 703 and/or 1401 (the “Illegal Phone Search

Subclass”).

       31.     The Plaintiff Class, Continuing Seizure Subclass, Currency Seizure Subclass, and

Illegal Phone Search Subclass are so numerous that joinder of all the members would be

impracticable. Over 2,100 incidents classified as “shootings” have occurred in Baltimore since

April 2018. See BPD Part 1 Victim Based Crime Dataset, available at

https://tinyurl.com/y57nt2yl.

       32.     Because BPD’s handling of property in these cases is dictated by BPD Policies

703 and 1401, based on information and belief, the victims of these serious assaults were subject

to searches pursuant to these policies. Indeed, Plaintiffs have received information indicating

that this practice is widespread and at least one staff member of a Baltimore-area hospital has

indicated that these practices are routine.

       33.     As a direct result of the Defendants’ customs, practices, and policies described

herein of seizing and retaining the property of victims of serious assaults and, in the case of the

Illegal Phone Search Subclass, searching crime victims’ property without a warrant or consent,

the members of the Plaintiff Class and the identified Subclasses were and continue to be

deprived of their constitutional rights under the Fourth, Fifth, and Fourteenth Amendments to the




                                               - 11 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 12 of 40



United States Constitution.

        34.     Defendants’ failure to return the subject property to members of the Plaintiff

Class constitutes a continuing and ongoing violation of the Plaintiff Class and Subclass

Members’ rights.

        35.     Plaintiffs will fairly and adequately protect the interests of the Plaintiff Class.

Plaintiffs Spencer and Cottman likewise will fairly and adequately protect the interests of the

respective Subclasses. Plaintiffs have no conflicts involving other Class Members or

Defendants. Plaintiffs understand their role as class representatives and their duties to the class

in this litigation. Plaintiffs are represented by competent and skilled counsel whose interests are

fully aligned with the interests of the class.

        36.     Questions of fact and law are common to the class. These questions include:

                    a. Whether BPD’s pattern and practice of seizing property without a warrant

                        was constitutional.

                    b. For members of the Continuing Seizure Subclass and for members of the

                        Currency Seizure Subclass, whether Defendants committed an ongoing

                        violation of the rights of the members of the Plaintiff Class by failing to

                        return their property.

                    c. For the members of the Illegal Phone Search Subclass, whether BPD’s

                        search of the members’ cell phone without consent and/or probable cause

                        constitutes a violation of the Subclass members’ constitutional rights.

        37.     Separation of the Plaintiff Class into individual actions creates a risk of

“inconsistent or varying adjudications with respect to individual Class Members that would

establish incompatible standards of conduct for the party opposing the class.” Fed. R. Civ. P.




                                                 - 12 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 13 of 40



23(b)(1)(A).

        38.     The outcome of this action will affect individuals currently and subsequently

subject to the search and seizure of their property while undergoing treatment for serious injuries

sustained as victims of serious assaults. The interests of these individuals are inadequately

protected absent certification of the Plaintiff Class, as this case involves adjudication of those

interests. Fed. R. Civ. P. 23(b)(1)(A).

        39.     Defendants here have “acted or refused to act on grounds that apply generally to

the class, so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole[.]” Fed. R. Civ. P. 23(b)(1)(A). BPD’s actions taken with regard

to the Plaintiff Class members’ property and Plaintiff Subclass members’ property were dictated

by policy as part of a broader pattern and practice of unconstitutional conduct directed at victims

of serious assaults as a class.

                                               FACTS

        A.      BPD unlawfully seized and searched Plaintiffs’ personal property while
                Plaintiffs were at their most vulnerable after suffering severe injuries as
                innocent bystanders to and victims of violent crimes.

                Ms. Faye Cottman

        40.     On March 14, 2019, a stranger shot Ms. Faye Cottman and her then-11-year-old

son at a playground in the Cherry Hill area of Baltimore, Maryland. The shooter, a woman

living across the street from the playground, approached Ms. Cottman’s 11-year-old son, started

a conversation with him, and then shot at the boy. When Ms. Cottman saw the woman pointing

a gun at her son, Ms. Cottman ran towards them. As Ms. Cottman ran to protect her son, the

shooter shot him in the head. Ms. Cottman threw herself on top of her son and pleaded with the

shooter not to kill them. The shooter then pointed the gun at Ms. Cottman and pulled the trigger




                                                - 13 -
           Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 14 of 40



twice, but the gun jammed. On the third attempt, the shooter shot Ms. Cottman in the back of the

head, then ran away.

       41.     Both Ms. Cottman and her son suffered serious head injuries as a result of the

shooting. Ms. Cottman was briefly hospitalized, while her son was hospitalized for several

weeks and is now disabled as a result of the attack.

       42.     After the shooting, Ms. Cottman called her husband from the playground who

arrived minutes later and immediately called emergency services. BPD dispatched Defendant

Macklin to the scene. According to publicly available news reports about the shooting, BPD

officers apprehended the shooter at the crime scene and took her into police custody.

       43.     While Ms. Cottman was in a disoriented state and before she was treated for her

injuries, Defendant Macklin seized Ms. Cottman’s jacket, phone, wig, and shoes without

consent.

       44.     Defendant Macklin did not provide Ms. Cottman or her husband with any

paperwork documenting the seizure of her personal property. Defendant Macklin did not

provide Ms. Cottman with any information about how to reclaim her property.

       45.     After unlawfully seizing Ms. Cottman’s cell phone, Defendant Macklin and/or

BPD officers illegally searched Ms. Cottman’s phone without Ms. Cottman’s consent or a search

warrant.

       46.     Shortly after the shooting, on the same day, Defendant Macklin visited Ms.

Cottman in the hospital to investigate the shooting. At the time of Defendant Macklin’s visit,

Ms. Cottman was recovering from a procedure to remove the bullet from her head. Defendant

Macklin asked Ms. Cottman whether she knew the shooter, and Ms. Cottman said she did not. In

response, Defendant Macklin explained how she was able to search Ms. Cottman’s cell phone




                                               - 14 -
        Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 15 of 40



going back over a long period of time to see whether Ms. Cottman had any communications with

the shooter. Ms. Cottman reiterated that she had no prior relationship with the shooter and that

she never saw her before in her life. Ms. Cottman also asked Defendant Macklin about her cell

phone, and Defendant Macklin stated that it was evidence.

       47.     Based on publicly available records, on September 11, 2019, the Baltimore City

Circuit Court (the “Circuit Court”) found the shooter not criminally responsible for her conduct

and ordered that she be committed to a psychiatric institution. The Circuit Court closed the case

that same day. Despite the case resolution, neither Defendant Macklin nor BPD contacted

Ms. Cottman to inform her of the case disposition, or how to reclaim her property.

       48.     On May 6, 2020, Defendant Macklin was contacted regarding Ms. Cottman’s

property. Defendant Macklin said she remembered Ms. Cottman’s case and that she could

release Ms. Cottman’s property because the case had reached a disposition. Defendant Macklin

proposed meeting Ms. Cottman in person to return the seized items but claimed that she first

needed her sergeant’s permission due to the COVID-19 pandemic. Detective Macklin asked for

a follow-up call one week later to confirm plans to return Ms. Cottman’s property. Subsequent

attempts to contact Detective Macklin were unsuccessful. Ms. Cottman’s property remains in

BPD custody.

               Ms. Amber Spencer

       49.     On March 20, 2020, a stranger shot Ms. Amber Spencer in the head and chest

while celebrating her boyfriend’s birthday at a cookout near the 1800 block of North Chapel

Street in Baltimore City, Maryland. After the shooting, Ms. Spencer was transported by

ambulance to Johns Hopkins Hospital, also in Baltimore City, Maryland.




                                              - 15 -
           Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 16 of 40



       50.     Defendant Converse visited Ms. Spencer at the hospital shortly after the shooting

occurred. While at the hospital, Defendant Converse seized Ms. Spencer’s cell phone, jeans,

shirt, shoes, and approximately $400 in U.S. currency without her consent or a warrant. BPD

also seized the key to Ms. Spencer’s car. These items remain in BPD custody.

       51.     Defendant Converse did not provide Ms. Spencer with a police report or any

paperwork documenting the seizure. Ms. Spencer asked Defendant Converse how to reclaim the

seized property. In response, Defendant Converse told Ms. Spencer she would have to retrieve

her property from BPD at the police station but would not be able to do so immediately because

of the COVID-19-related restrictions.

       52.     Ms. Spencer communicated with Defendant Converse after Ms. Spencer’s

property was seized, including once in or around mid-April 2020 and again in or around June

2020. Each time, Defendant Converse stated to Ms. Spencer that he was unable to return her

property and said that she could retrieve her property when the state of Maryland and Baltimore

City entered “phase 3” of COVID-19 reopening. Ms. Spencer’s property remains in BPD

custody.

               Mr. Damon Gray

       53.     On June 29, 2019, a stranger shot Mr. Gray approximately seven times in the

back, neck, and chest while Mr. Gray was walking on or around Catherine Street in the

southwest area of Baltimore, Maryland. The attack rendered Mr. Gray severely disabled, forcing

him to undergo seven months of extensive treatment and rehabilitation both in the hospital and at

a rehabilitation facility. More than a year later Mr. Gray continues to undergo intensive physical

therapy three times a week.




                                              - 16 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 17 of 40



       54.     After the shooting, a disoriented Mr. Gray was transported by ambulance to the

hospital. While at the hospital, Defendant DiPasquale seized Mr. Gray’s cell phone, a bracelet, a

necklace, and several articles of clothing without first obtaining a warrant or Mr. Gray’s consent.

       55.     Defendant DiPasquale did not provide Mr. Gray with documentation of the

seizure or any information about how to reclaim his personal property. Mr. Gray’s property

remains in BPD’s custody.

               B.     BPD’s relevant search and seizure policies are unconstitutional.

                      1.      BPD Policy 1401 is unconstitutional as written and as applied

       56.     BPD policy 1401, Control of Property and Evidence, dated March 19, 2018,

(“BPD Policy 1401”) is a 34-page policy document implemented by order of the BPD

Commissioner that applies to all BPD officers and employees. (BPD Policy 1401 at 18). BPD

Policy 1401 governs the seizure, control, and disposition of Plaintiffs’ property. Though the

U.S. Constitution permits only reasonable searches and seizures of property and provides

standards by which that is to be assessed, BPD Policy 1401 lacks any reasonableness

requirements or any other constitutional standards. BPD Policy 1401 fails to define what

constitutes a reasonable search and seizure or “evidentiary value.” In fact, BPD Policy 1401—as

written and as applied—violates the constitutional reasonableness requirement.

       57.     BPD Policy 1401 on its face distinguishes between “evidentiary” and “non-

evidentiary” property but fails to define this distinction. (BPD Policy 1401 at 5, mandating only

that “evidentiary property” be held until completion of the case; and BPD Policy 1401 at 6,

instructing that “[n]on-evidentiary property belonging to a victim shall be returned”).

       58.     Plaintiffs asked BPD to return their property, including certain articles of

clothing, cell phones, currency, car and house keys, a wristwatch, and a wallet. Instead of

returning Plaintiffs’ property or attempting to determine what property had “evidentiary value”



                                               - 17 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 18 of 40



and what property was non-evidentiary, BPD simply retained Plaintiffs’ property. Indeed, in at

least one instance involving Plaintiff Cottman’s property, Defendant Macklin acknowledged that

the property should be released because the underlying case had reached a disposition, however

Defendant Macklin stated that she was unable to effect the return until she cleared it with her

sergeant. Plaintiff Cottman’s property remains in BPD custody.

       59.     BPD’s nonconsensual and warrantless searches, its indiscriminate seizure of

property, and its refusal to return Plaintiffs’ property demonstrates its failure to apply a

reasonableness standard to its searches and seizures.

       60.     BPD seized approximately $400 in U.S. currency from Ms. Spencer. BPD policy

1401 requires BPD officers and employees immediately to return currency taken from a victim.

(See BPD Policy 1401 at 9). There is no evidence connecting Ms. Spencer’s money to any

crime. There is no apparent constitutional basis for its seizure. The sole basis appears to be

BPD’s unconstitutional authorization.

       61.     BPD also has failed to afford Plaintiffs notice of the seizure of their property and

an opportunity to be heard on the question of whether the return of that property is appropriate.

Though BPD Policy 1401 requires that victims be notified within 90 days when BPD seizes non-

evidentiary property from a crime victim, Plaintiffs never received such notification. (See BPD

Policy 1401 at 5-6). BPD Policy 1401 also requires BPD to document all submissions of

property to the BPD Evidence Control Unit via a Property Receipt incorporated in BPD Form 56.

(See BPD Policy 1401 at 7). Plaintiffs have not received copies of Form 56.

       62.     BPD Form 56 provides that, upon written request for the return of seized

property, BPD will make a determination regarding the return of the property made within 60




                                                - 18 -
        Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 19 of 40



days. (See BPD Policy 1401 at 19). Despite requesting the return of seized property in writing,

BPD has not provided Plaintiffs with any determination regarding the return of their property.

                      2.      BPD Policy 703 is unconstitutional as written and as applied

       63.     BPD Policy 703, Death and Serious Assault Investigations, dated September 13,

2017, (“BPD Policy 703”) is a six-page policy document implemented by order of the Police

Commissioner that applies to all BPD officers and employees and governs the seizure, control,

and disposition of Plaintiffs’ property. (See BPD Policy 703 at 6).

       64.     BPD Policy 703 requires BPD officers accompanying a victim to the hospital to

“[t]ake possession of the clothing of the victim and all available evidence.” (BPD Policy 703 at

4). Though BPD Policy 703 uses the word “evidence,” it does not require any probable cause or

reasonableness determination prior to the seizure of a victim’s property and makes no

meaningful distinction between property with evidentiary value and property without it. In

practice, BPD officers who accompany a victim to the hospital search and seize the victim’s

clothing and all available property. BPD officers conducting these blanket searches and seizures

unreasonably took Plaintiffs’ non-evidentiary property.

       65.     These unreasonable searches and seizures are conducted with the authority and

under the supervision of BPD’s Homicide Section, Criminal Investigations Bureau (CIB), the

Citywide Shooting Unit (CWS), and the District Detective Unit (DDU), CIB. (See BPD Policy

703 at 1-2). These unreasonable searches and seizures also are conducted under the supervision

of BPD Sector Supervisors and Shift Commanders. (See BPD Policy 703 at 4).

               C.     BPD’s customs, practices, or usages of searching and seizing
                      Plaintiffs’ property is unconstitutional.

       66.     As described above, BPD and the Officer Defendants by custom or practice failed

to exercise proper judgment to determine whether searches and seizures of crime victims’




                                              - 19 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 20 of 40



property are reasonable. Instead, BPD’s widespread custom and practice is to seize all available

property from victims of serious assaults and categorize it as “evidence” regardless of the

reasonableness of the seizure and/or search.

        67.     BPD’s custom or practice of engaging in blanket seizures and categorical

characterizations of property seized from crime victims violates Plaintiffs’ right to be free of

unreasonable searches and seizures and the recovery of property whether or not it was properly

seized initially.

        68.     This improper conduct has been sanctioned expressly and implicitly by BPD, the

BPD Commissioners, and the Baltimore Mayor. It has occurred enough times that BPD, BPD

Commissioners, and the Baltimore City Mayor knew or should have known of this custom,

practice, or usage.

                D.     BPD’s failure to adequately train, supervise, and discipline its
                       members is an unconstitutional custom, practice, or usage.

        69.     BPD has an obligation to train, supervise, and discipline its officers/employees to

ensure that those officers/employees conduct lawful searches and seizures. BPD assured a court

in this District that it would adequately train its officers to conduct lawful searches and seizures.

BPD assured a court in this District that it would ensure that a supervising officer reviews all

documentation and records relating to searches and seizures for completeness and adherence to

the law and BPD policy. BPD assured a court in this District that it would audit the supervisory

reviews of documentation and records relating to searches and seizures.

        70.     Despite these assurances, and despite the fact that Baltimore City, the Baltimore

City Mayor, BPD, the BPD Commissioners, and the Supervisory Defendants knew or should

have known that BPD implemented unconstitutional policies of searching and seizing crime

victims’ property, Baltimore City, the Baltimore City Mayor, BPD, the BPD Commissioners,




                                                - 20 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 21 of 40



and the Supervisory Defendants failed to correct the policies and adequately train BPD officers

and employees.

       71.     Despite BPD’s written assurances and despite the fact that Baltimore City, the

Baltimore City Mayor, BPD, the BPD Commissioners, and the Supervisory Defendants knew or

should have known that BPD officers and employees were engaged in unconstitutional policies,

practices, customs, or usages of searching—and seizing property of—crime victims, Defendants

failed to adequately train, supervise, or discipline BPD officers/employees who were so engaged.

       72.     Baltimore City, the Baltimore City Mayors, BPD, the BPD Commissioners, and

the Supervisory Defendants likewise knew or should have known that the training provided to

BPD officers and employees was so inadequate that it would lead to further violations of

members of the Plaintiff Classes’ civil rights. Their failure to provide adequate training in the

face of the ongoing nature of these violations demonstrates their deliberate indifference to the

harm done to members of the Plaintiff Classes.

       73.     These failures show that BPD does not ensure that supervising officers review all

documentation and records relating to searches and seizures for completeness and adherence to

the law and BPD policy. Such failures also show that, on information and belief, BPD has not

audited the documentation and record-keeping procedures relating to searches and seizures that

require periodic supervisory review.

               E.      BPD’s continued unconstitutional customs, practices, or usages
                       affected Plaintiffs.

       74.     BPD’s constitutional violations continue because BPD has not returned Plaintiffs’

property. Due to Defendants’ continued unlawful seizure of Plaintiff’s property, Plaintiffs have

had to replace their seized property at their own personal expense.




                                               - 21 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 22 of 40



       75.        Based on information and belief, BPD also continues to engage in the conduct

alleged in this Complaint.

                                        CAUSES OF ACTION

                               FIRST CAUSE OF ACTION
        Facial Challenge to BPD Policies 703 and 1401 under 42 U.S.C. § 1983 and the
                 Fourth and Fourteenth Amendments to the U.S. Constitution

       76.        Plaintiffs incorporate paragraphs 1 through 75 as if they were fully stated herein.

       77.        Plaintiffs on behalf of themselves and all Plaintiff Class Members and Subclass

Members bring this claim against Baltimore City, BPD, the Baltimore City Mayor, in their

official capacity, and, the BPD Commissioners, in their official and individual capacities.

       78.        Defendants Baltimore City, BPD, the Baltimore City Mayor (and his

predecessors), and the BPD Commissioners performed acts that deprived Plaintiffs of their

Fourth and Fourteenth Amendment rights to be free from unreasonable searches and seizures of

their property.

       79.        Defendants Converse, DiPasquale, and Macklin intentionally searched and seized

Plaintiffs’ property pursuant to and under the authority of BPD Policies 703 and 1401.

       80.        The search and seizures were unreasonable.

       81.        The search and seizures were conducted without a search warrant.

       82.        The search and seizures were conducted without Plaintiffs’ consent.

       83.        BPD continues to retain possession of Plaintiff Spencer’s and the Continuing

Seizure Subclass Members’ property pursuant to and under the authority of BPD Policies 703

and 1401.

       84.        BPD Policies 703 and 1401 fail to distinguish between personal property and

property seized as evidence of an underlying crime.




                                                 - 22 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 23 of 40



       85.     At the time of the unreasonable search and seizures, the BPD Commissioners

encouraged or directly participated in the unreasonable search and seizures by officially

authorizing, approving, or knowingly going along with BPD Policies 703 and 1401.

       86.     Defendant BPD implemented Policies 703 and 1401.

       87.     At the time of the unreasonable search and seizures, the Baltimore City Mayor

authorized the policies, ordinances, regulations, decisions, or customs of Baltimore City and

BPD that permitted the unreasonable search and seizures.

       88.     At the time of the unreasonable search, the Baltimore City Mayor was an official

whose acts constitute final official policy of Baltimore City.

       89.     At the time of the unreasonable search, Baltimore City authorized the actions that

form the basis of Plaintiffs’ claims.

       90.     BPD Policies 703 and 1401 caused the deprivation of the Plaintiffs’ rights by the

Officer Defendants; that is, BPD Policies 703 and 1401 authorized the Officer Defendants to

seize property from victims of serious assaults without regard to the evidentiary characteristics or

lack thereof of the property being seized thereby depriving Plaintiffs’ of their civil rights.

       91.     This deprivation of rights caused Plaintiffs harm, including lost wages due to lost

time at work, the lost value of the property unlawfully seized, emotional distress, personal

humiliation, and the deprivation of the use of the property unreasonably taken.

                                SECOND CAUSE OF ACTION
                   Challenging the Unreasonable Search of Plaintiff Cottman’s
             and the Illegal Phone Search Subclass’s Phones Under 42 U.S.C. § 1983
               and the Fourth and Fourteenth Amendments to the U.S. Constitution

       92.     Plaintiffs incorporate paragraphs 1 through 75 as if they were fully stated herein.




                                                - 23 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 24 of 40



       93.     Plaintiff Cottman on behalf of herself and the Illegal Phone Search Subclass

Members bring this claim against the following defendants in their official and individual

capacities: the BPD Commissioners, the Officer Defendants, and the Supervisory Defendants.

       94.     Defendants the BPD Commissioners, the Officer Defendants, and the Supervisory

Defendants performed acts that deprived Plaintiff Cottman and the Illegal Phone Search Subclass

Members of their Fourth and Fourteenth Amendment rights to be free from unreasonable

searches of their property.

       95.     Defendant Macklin intentionally searched the contents of Plaintiff Cottman’s

phone pursuant to and under the authority of BPD Policies 703 and 1401.

       96.     The search was unreasonable.

       97.     The search was conducted without a search warrant.

       98.     The search was conducted without consent.

       99.     At the time of the unreasonable search and seizures, the BPD Commissioners

encouraged or directly participated in the unreasonable search and seizures by officially

authorizing, approving, or knowingly going along with the BPD Policies 703 and 1401.

       100.    Defendant Macklin and the Officer Defendants conducted such searches under the

supervision and oversight of the BPD Commissioners, who implemented, followed, or failed to

remedy customs, practices, or usages of conducting such searches.

       101.    At the time of these searches, Defendants acted under color of law as BPD

officials and officials of the City of Baltimore.

       102.    By unlawfully searching Plaintiff Cottman’s and the Illegal Phone Search

Subclass’s phones without consent or first obtaining a lawfully issued search warrant,




                                                - 24 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 25 of 40



Defendants violated Plaintiff Cottman’s and the Illegal Phone Search Subclasses’ right to be

secure in their persons and property from unreasonable searches.

       103.    As a proximate and foreseeable result of Defendants’ violations, Plaintiff Cottman

and the Illegal Phone Search Subclass Members have suffered, are suffering, and will continue to

suffer injuries including emotional distress and personal humiliation.



                               THIRD CAUSE OF ACTION
                Challenging the Unreasonable Seizure of Plaintiffs’ Property
  Under 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments to the U.S. Constitution

       104.    Plaintiff(s) incorporate paragraphs 1 through 75 as if they were fully stated herein.

       105.    Plaintiffs on behalf of themselves and all Plaintiff Class Members and Subclass

Members bring this claim against the following defendants in their individual and official

capacities: the BPD Commissioners, the Officer Defendants, and the Supervisory Defendants.

       106.    Defendants the BPD Commissioners, the Officer Defendants, and the Supervisory

Defendants performed acts that deprived Plaintiffs of their Fourth and Fourteenth Amendment

rights to be free from unreasonable seizures of their property.

       107.    Defendants Converse, DiPasquale, and Macklin intentionally seized Plaintiffs’

property.

       108.    The seizures were unreasonable.

       109.    The seizures were made without a search warrant.

       110.    The seizures were not pursuant to Plaintiffs’ arrest.

       111.    The seizures were made without Plaintiffs’ consent.

       112.    At the time of the unreasonable search and seizures, the BPD Commissioners

encouraged or directly participated in the unreasonable search and seizures by officially

authorizing, approving, or knowingly going along with BPD Policies 703 and 1401.



                                               - 25 -
            Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 26 of 40



       113.      Defendants Converse, DiPasquale, and Macklin and the other Officer Defendants

made such seizures under the supervision and oversight of the BPD Commissioners, who

implemented followed, or failed to remedy customs, practices, or usages of making such

seizures.

       114.      At the time of these seizures, Defendants acted under color of law as BPD

officials and officials of the City of Baltimore.

       115.      As a proximate and foreseeable result of Defendants’ violations of Plaintiffs’

Fourth and Fourteenth Amendment rights, Plaintiffs have suffered, are suffering, and will

continue to suffer injuries including the loss of the use and enjoyment of their property, the loss

of the property itself, emotional distress, personal humiliation, and any costs in connection with

replacing their seized property at personal expense.

                                   FOURTH CAUSE OF ACTION
              Challenging BPD’s Custom, Practice, or Usage of Conducting Unreasonable
            Searches and Seizures of Crime Victims’ Property Under 42 U.S.C. § 1983 and the
                      Fourth and Fourteenth Amendments to the U.S. Constitution

       116.      Plaintiff(s) incorporate paragraphs 1 through 75 as if they were fully stated herein.

       117.      Plaintiffs on behalf of themselves and all Plaintiff Class Members and Subclass

Members bring this claim against Baltimore City, BPD, the Baltimore City Mayor in his official

capacity, and the BPD Commissioners, in their individual and official capacities.

       118.      Defendants Baltimore City, BPD, the Baltimore City Mayor (and predecessors),

and the BPD Commissioners, in their individual and official capacities, performed acts that

deprived Plaintiffs of their Fourth and Fourteenth Amendment rights to be free from

unreasonable searches and seizures of their property.




                                                 - 26 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 27 of 40



       119.    The practice of conducting unreasonable searches and seizures was, at the time

Plaintiffs were deprived of their rights, a longstanding, widespread, or well-settled custom that

constituted a standard operating procedure of BPD.

       120.    Defendants were, at the time of the unreasonable search and seizures, officials of

the City of Baltimore.

       121.    Defendants Converse, DiPasquale, and Macklin intentionally searched and seized

Plaintiffs property pursuant to this custom, practice, or usage.

       122.    The search and seizures were unreasonable.

       123.    The search and seizures were conducted without a search warrant.

       124.    The search and seizures were conducted without Plaintiffs’ consent.

       125.    At the time of the unreasonable search and seizures, the BPD Commissioners

encouraged or directly participated in the unreasonable search by officially authorizing,

approving, or knowingly going along with the unconstitutional custom, practice, or usage of the

individual police officers who conducted the unreasonable search and seizures.

       126.    The BPD Commissioners condoned unconstitutional customs, practices, and

usages, or knowingly refused to terminate the ongoing series of unreasonable search and seizures

conducted by BPD officers.

       127.    At the time of the unreasonable search and seizure, the Baltimore City Mayor

authorized or condoned the customs, practices, or usages of Baltimore City and BPD that caused

the unreasonable search and seizures.

       128.    At the time of the unreasonable search and seizures, the Baltimore City Mayor

was an official whose acts constitute final official policy of Defendant Baltimore City.




                                               - 27 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 28 of 40



        129.    At the time of the unreasonable search and seizures, Baltimore City authorized the

actions that are the basis of Plaintiffs’ claims.

        130.    Defendants’ widespread and/or longstanding practice, custom, or usage caused

the deprivation of the Plaintiffs’ rights by the Officer Defendants; that is, BPD’s widespread or

longstanding practice or custom caused the deprivation of Plaintiffs’ constitutional rights.

        131.    This deprivation of rights caused Plaintiffs harm, including lost wages due to lost

working time, the lost value of the property unlawfully seized, emotional distress, personal

humiliation, and the deprivation of the use of the property unreasonably taken.

                                FIFTH CAUSE OF ACTION
    Challenging BPD’s Failure to Train on the Proper Conduct of Searches and Seizures Under
      42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments to the U.S. Constitution

        132.    Plaintiff(s) incorporate paragraphs 1 through 75 as if they were fully stated herein.

        133.    Plaintiffs bring this claim on behalf of themselves and all Plaintiff Class Members

and Subclass Members against Baltimore City, BPD, the Baltimore City Mayor, in his official

capacity, and in their individual and official capacities, the BPD Commissioners, and the

Supervisory Defendants, in their individual and official capacities.

        134.    Defendants Baltimore City, BPD, the Baltimore City Mayor (including his

predecessors), the BPD Commissioners, and the Supervisory Defendants performed acts that

deprived Plaintiffs of their Fourth and Fourteenth Amendment rights to be free from

unreasonable searches and seizures of their property.

        135.    Defendants BPD, Baltimore City, the Baltimore City Mayor, and the BPD

Commissioners’ training program was inadequate to train its officers and employees to carry out

their duties in this respect.

        136.    Supervisory Defendants failed to conduct sufficient training to ensure that its

officers and employees refrain from conducting unreasonable searches and seizures.



                                                    - 28 -
            Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 29 of 40



        137.    Defendants Baltimore City, BPD, the Baltimore City Mayor, the BPD

Commissioners, and the Supervisory Defendants knew that BPD officers and employees would

confront situations in which they needed to assess the evidentiary value of crime victims’

property for purposes of conducting lawful searches and seizures.

        138.    BPD officers have a long history of mishandling searches and seizures.

        139.    Defendants Baltimore City, BPD, the Baltimore City Mayor, the BPD

Commissioners, and the Supervisory Defendants knew that BPD officers who wrongly decided

to search and/or seize a crime victims’ property would frequently cause a deprivation of crime

victims’ Fourth and Fourteenth Amendment rights to be free from unreasonable searches and

seizures.

        140.    Despite this knowledge, Defendants Baltimore City, BPD, the Baltimore City

Mayors, and the Supervisory Defendants were deliberately indifferent to the need for more or

different training.

        141.    Without proper training, Defendants Converse, DiPasquale, and Macklin

intentionally searched and seized Plaintiffs’ property.

        142.    The search and seizures were unreasonable.

        143.    The search and seizures were conducted without a search warrant.

        144.    The search and seizures were conducted without Plaintiffs’ consent.

        145.    Defendants’ failure to properly train BPD officers and employees caused the

deprivation of the Plaintiffs’ rights by the Officer Defendants; that is, Defendants Baltimore

City, BPD, the Baltimore City Mayor, the BPD Commissioners, and the Supervisory

Defendants’ failure to properly train BPD officers and employees caused the deprivation of

Plaintiffs’ rights.




                                               - 29 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 30 of 40



       146.    This deprivation of rights caused Plaintiffs harm, including lost wages due to lost

working time, the lost value of the property unlawfully seized, emotional distress, personal

humiliation, and the deprivation of the use of the property unreasonably taken.

                                SIXTH CAUSE OF ACTION
         Challenging BPD’s Failure to Supervise the Conduct of Searches and Seizures
   Under 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments to the U.S. Constitution

       147.    Plaintiff(s) incorporate paragraphs 1 through 75 as if they were fully stated herein.

       148.    Plaintiffs on behalf of themselves and all Plaintiff Class Members and Subclass

Members bring this claim against Baltimore City, BPD, the Baltimore City Mayor and in their

individual and official capacities, the BPD Commissioners, and the Supervisory Defendants.

       149.    Defendants Baltimore City, BPD, the Baltimore City Mayor (including his

predecessors), the BPD Commissioners, and the Supervisory Defendants performed acts that

deprived Plaintiffs of their Fourth and Fourteenth Amendment rights to be free from

unreasonable searches and seizures.

       150.    Defendants Baltimore City, BPD, the Baltimore City Mayors, and the BPD

Commissioners’ program of supervision was inadequate to ensure that BPD officers and

employees were adequately trained to carry out their duties in this respect.

       151.    The Supervisory Defendants failed to supervise BPD officers and employees to

refrain from conducting unreasonable searches and seizures.

       152.    Defendants Baltimore City, BPD, the Baltimore City Mayor, the BPD

Commissioners, and the Supervisory Defendants knew that BPD officers and employees would

confront situations in which they needed to assess the evidentiary value of crime victims’

property for purposes of conducting lawful searches and seizures.

       153.    BPD officers have a long history of mishandling searches and seizures.




                                               - 30 -
            Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 31 of 40



        154.    Defendants Baltimore City, the BPD, the Baltimore City Mayor, the BPD

Commissioners, and the Supervisory Defendants knew that BPD officers who wrongly decided

to search and/or seize a crime victims’ property would frequently cause a deprivation of crime

victims’ Fourth and Fourteenth Amendment rights to be free from unreasonable searches and

seizures.

        155.    Despite this knowledge, Defendants Baltimore City, BPD, the Baltimore City

Mayor, the BPD Commissioners, and the Supervisory Defendants were deliberately indifferent

to the need to adequately supervise BPD officers and employees responsible for evaluating the

evidentiary value of seized property.

        156.    Defendants Converse, DiPasquale, and Macklin without adequate training,

intentionally searched and seized Plaintiffs’ property.

        157.    The search and seizures were unreasonable.

        158.    The search and seizures were conducted without a search warrant.

        159.    The search and seizures were conducted without Plaintiffs’ consent.

        160.    Defendants’ failure to adequately supervise BPD officers and employees caused

the deprivation of the Plaintiffs’ rights by the Officer Defendants; that is, Defendants Baltimore

City, BPD, the Baltimore City Mayor, the BPD Commissioners, and the Supervisory

Defendants’ failure to adequately supervise BPD officers and employees caused the deprivation

of Plaintiffs’ rights.

        161.    This deprivation of rights caused Plaintiffs harm, including lost wages due to lost

working time, the lost value of the property unlawfully seized, emotional distress, personal

humiliation, and the deprivation of the use of the property unreasonably taken.




                                               - 31 -
          Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 32 of 40



                               SEVENTH CAUSE OF ACTION
         Challenging Defendants’ Custom, Practice, or Usage of Failing to Provide Plaintiffs
       Adequate Notice and Opportunity to be Heard Under of 42 U.S.C. § 1983 and the Fifth and
                           Fourteenth Amendments to the U.S. Constitution

         162.   Plaintiffs incorporate paragraphs 1 through 75 as if they were fully stated herein.

         163.   Plaintiff Spencer on behalf of herself and all Continuing Seizure Subclass and

Currency Seizure Subclass Members bring this claim against Baltimore City, BPD, the Baltimore

City Mayor, in his official capacity, and in their individual and official capacities, the BPD

Commissioners.

         164.   Defendants Baltimore City, BPD, the Baltimore City Mayor (including his

predecessors), and the BPD Commissioners performed acts that deprived Plaintiffs of their Fifth

and Fourteenth Amendment rights to be free from deprivation of property without due process of

law.

         165.   Defendants Baltimore City and BPD have implemented procedures that purport to

protect crime victims from the mistaken or unjustified deprivation of property.

         166.   Plaintiffs have attempted to avail themselves of these procedures.

         167.   Defendants have denied Plaintiffs all meaningful access to the protection of rights

these procedures purport to provide.

         168.   The practice of denying victims of serious assaults adequate notice and

opportunity to seek the return of seized property was, at the time Plaintiffs were deprived of their

rights, a longstanding, widespread, or well-settled custom that constituted a standard operating

procedure of BPD.

         169.   Defendants were, at the time of the due process violations, officials of the City of

Baltimore.




                                                - 32 -
            Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 33 of 40



        170.    At the time of the due process violations, the BPD Commissioners encouraged or

directly participated in the violations by officially authorizing, approving, or knowingly going

along with the unconstitutional custom, practice, or usage of the individual police officers who

conducted the unreasonable search and seizures.

        171.    The BPD Commissioners condoned unconstitutional customs, practices, and

usages, or knowingly refused to terminate the ongoing series of due process violations by BPD

officers.

        172.    The Baltimore City Mayor authorized or condoned the customs, practices, or

usages of Baltimore City and BPD that permitted the violations.

        173.    At the time of the due process violations, the Baltimore City Mayor was an

official whose acts constitute final official policy of Baltimore City.

        174.    At the time of the due process violations, Baltimore City authorized the actions

that are the basis of Plaintiffs’ claims.

        175.    Defendants’ widespread or longstanding practice, custom, or usage caused the

deprivation of the Plaintiffs’ rights by the Officer Defendants; that is, BPD’s widespread or

longstanding practice or custom caused the deprivation of Plaintiffs’ rights.

        176.    This deprivation of rights caused Plaintiffs harm, including lost working time, the

lost value of the property unlawfully seized, emotional distress, personal humiliation, and the

deprivation of the use of the property unreasonably taken.

                                  EIGHTH CAUSE OF ACTION
                       Challenging BPD’s Failure to Train to Provide Adequate
                Notice and Opportunity to be Heard Under of 42 U.S.C. § 1983 and the
                      Fifth and Fourteenth Amendments to the U.S. Constitution

        177.    Plaintiff(s) incorporate paragraphs 1 through 75 as if they were fully stated herein.




                                                - 33 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 34 of 40



        178.    Plaintiff and Spencer on behalf of herself and all Continuing Seizure Subclass and

Currency Seizure Subclass Members bring this claim against Baltimore City, BPD, the Baltimore

City Mayor, in his official capacity, and in their individual and official capacities, the BPD

Commissioners, and the Supervisory Defendants.

        179.    Defendants Baltimore City, BPD, the Baltimore City Mayor, the BPD

Commissioners, and the Supervisory Defendants performed acts that deprived Plaintiffs of their

Fifth and Fourteenth Amendment procedural due process rights to be free from deprivation of

property without notice and opportunity to be heard.

        180.    Defendants Baltimore City, BPD, the Baltimore City Mayors, and the BPD

Commissioners’ training program was inadequate to train its officers and employees to carry out

their duties in this respect.

        181.    The Supervisory Defendants failed to conduct sufficient training to ensure that its

officers and employees refrain from depriving violent crime victims of their right to notice and

an opportunity to be heard.

        182.    Defendants Baltimore City, BPD, the Baltimore City Mayor, the BPD

Commissioners, and the Supervisory Defendants knew that BPD officers and employees would

confront situations in which they would be responsible for ensuring that crime victims received

procedural due process rights.

        183.    BPD officers have a long history of due process violations.

        184.    Defendants Baltimore City, BPD, the Baltimore City Mayor, the BPD

Commissioners, and the Supervisory Defendants knew that the wrong choice by BPD officers

faced with choices about crime victims’ rights to notice and an opportunity to be heard would




                                               - 34 -
           Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 35 of 40



frequently cause a deprivation of crime victims’ Fifth Amendment and Fourteenth due process

rights.

          185.   Despite this knowledge, Defendants Baltimore City, BPD, the Baltimore City

Mayor, the BPD Commissioners, and the Supervisory Defendants were deliberately indifferent

to the need for more or different training.

          186.   Defendants Converse, DiPasquale, and Macklin without proper training, failed to

provide notice and an opportunity for Plaintiffs’ to seek the return of their property.

          187.   Defendants’ failure to properly train BPD officers and employees caused the

deprivation of the Plaintiffs’ rights by the Officer Defendants; that is, Defendants Baltimore

City, BPD, the Baltimore City Mayor, the BPD Commissioners, and the Supervisory

Defendants’ failure to properly train BPD members caused the deprivation of Plaintiffs’ rights.

          188.   This deprivation of rights caused Plaintiffs harm, including lost wages due to lost

working time, the lost value of the property unlawfully seized, emotional distress, personal

humiliation, and the deprivation of the use of the property unreasonably taken.

                                   NINTH CAUSE OF ACTION
                  Challenging BPD’s Failure to Supervise the Provision of Adequate
                 Notice and Opportunity to be Heard Under of 42 U.S.C. § 1983 and the
                       Fifth and Fourteenth Amendments to the U.S. Constitution

          189.   Plaintiff(s) incorporate paragraphs 1 through 75 as if they were fully stated herein.

          190.   Plaintiff and Spencer on behalf of herself and all Continuing Seizure Subclass and

Currency Seizure Subclass Members bring this claim against Baltimore City, BPD, the Baltimore

City Mayor, and in their individual and official capacities, the BPD Commissioners and the

Supervisory Defendants.

          191.   Defendants Baltimore City, BPD, the Baltimore City Mayor (including his

predecessors), the BPD Commissioners, and the Supervisory Defendants performed acts that




                                                 - 35 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 36 of 40



deprived Plaintiffs of their Fifth and Fourteenth Amendment procedural due process rights to be

free from deprivation of property without notice and opportunity to be heard.

        192.    Defendants Baltimore City, BPD, the Baltimore City Mayor, and the BPD

Commissioners’ program of supervision was inadequate to ensure that its officers and employees

properly carried out their duties in this respect.

        193.    The Supervisory Defendants failed to exercise supervision to ensure that BPD

officers and employees refrained from depriving violent crime victims of their right to notice and

an opportunity to be heard.

        194.    Defendants Baltimore City, BPD, the Baltimore City Mayor, the BPD

Commissioners, and the Supervisory Defendants knew that BPD officers and employees would

confront situations in which they would be responsible for ensuring that crime victims received

procedural due process rights.

        195.    BPD officers have a long history of due process violations.

        196.    Defendants Baltimore City, BPD, the Baltimore City Mayor, the BPD

Commissioners, and the Supervisory Defendants knew that BPD officers who wrongly decided

to search and/or seize a crime victims’ property would frequently cause a deprivation of crime

victims’ Fifth and Fourteenth Amendment due process rights.

        197.    Despite this knowledge, Defendants Baltimore City, BPD, the Baltimore City

Mayor, the BPD Commissioners, and the Supervisory Defendants were deliberately indifferent

to the need for close supervision.

        198.    Defendants Converse, DiPasquale, and Macklin without proper training, failed to

provide notice and an opportunity for Plaintiffs’ to seek the return of their property.




                                                 - 36 -
         Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 37 of 40



       199.    Defendants’ failure to adequately supervise BPD officers and employees caused

the deprivation of the Plaintiffs’ rights by the Officer Defendants; that is, Baltimore City, BPD,

the Baltimore City Mayor, the BPD Commissioners, and the Supervisory Defendants’ failure to

adequately supervise BPD officers and employees caused the deprivation of Plaintiffs’ rights.

       200.    This deprivation of rights caused Plaintiffs harm, including lost wages due to lost

working time, the lost value of the property unlawfully seized, emotional distress, personal

humiliation, and the deprivation of the use of the property unreasonably taken.

                                         JURY DEMAND

       201.    Plaintiffs demand a jury trial on all such triable issues.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

       a.      Declare that this action may be maintained as a class action pursuant to Federal

Rule of Civil Procedure Rule 23 and certify the class with the named Plaintiffs as the class

representatives and with current counsel as class counsel;

       b.      Declare that Defendants’ acts, taken in their official capacities, as alleged above

violate the Fourth, Fifth, and Fourteenth Amendments to the U.S. Constitution;

       c.      Declare that Defendants’ acts, taken in their individual capacities, as alleged

above violate the Fourth, Fifth, and Fourteenth Amendments to the U.S. Constitution;

       d.      Declare that BPD Policies 703 and 1401 are unconstitutional on their face,

pursuant to the Fourth and Fourteenth Amendments to the U.S. Constitution;

       e.      Declare that BPD Policies 703 and 1401 are unconstitutional as applied, pursuant

to the Fourth, Fifth, and Fourteenth Amendments to the U.S. Constitution;

       f.      Permanently enjoin Defendants from pursuing the course of conduct complained

of herein;



                                                - 37 -
             Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 38 of 40



        g.       Enjoin Defendants from engaging in unconstitutional and illegal practices in their

official capacities abridging the civil rights of Plaintiffs and others;

        h.       Enjoin Defendants from engaging in unconstitutional and illegal practices in their

individual capacities abridging the civil rights of Plaintiffs and others;

        i.       Order Defendants, BPD officers, agents, and employees to adopt and implement

policies, training, accountability systems, and practices to remedy the constitutional and statutory

violations described herein;

        j.       Order BPD to adopt and implement a policy that adequately defines and

distinguishes between evidence and non-evidentiary property;

        k.       Order BPD to adopt and implement a procedure that adequately defines the

process for collecting an individual’s personal property for evidentiary purposes and the process

for the return of said property;

        l.       Order BPD to adequately train officers on the abovementioned evidentiary policy

and procedure;

        m.       Order BPD to return any and all Plaintiffs’ property that remains in BPD’s

possession and does not actually serve an investigatory purpose as defined by the

aforementioned policy;

        n.       Award the individual Plaintiffs compensatory and consequential damages against

Defendants BPD, and Baltimore City in an amount to be determined by a jury;

        o.       Award the individual Plaintiffs compensatory and consequential damages against

the Defendants in their individual capacities in an amount to be determined by a jury;

        p.       Award the individual Plaintiffs compensatory and consequential damages against

the Defendants in their official capacities in amount to be determined by a jury;




                                                 - 38 -
        Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 39 of 40



       q.     Award the individual Plaintiffs punitive damages against the BPD

Commissioners, the Officer Defendants, and against the Supervisory Defendants in an amount to

be determined by a jury;

       r.     Award the individual Plaintiffs attorneys' fees and costs incurred in bringing this

action pursuant to 42 U.S.C. §§ 1983, 1988; and

       s.     Grant such other relief as this Court deems just and proper.




Dated: April 1, 2021                              LAWYERS’ COMMITTEE FOR CIVIL
                                                  RIGHTS UNDER LAW



                                                  By: ________/s/____________________
                                                  Tianna Mays
                                                  Bar No. 21597
                                                  tmays@lawyerscommittee.org
                                                  Arthur Ago (pro hac vice pending)
                                                  aago@lawyerscommittee.org

                                                  1500 K St. NW Suite 900
                                                  Washington, DC 20005
                                                  Tel (202) 662-8600
                                                  Fax. (202) 783-0857

                                                  Attorneys for Class Plaintiffs




                                             - 39 -
        Case 1:21-cv-00837-SAG Document 1 Filed 04/01/21 Page 40 of 40



Dated: April 1, 2021                    ORRICK, HERRINGTON & SUTCLIFFE
                                        LLP



                                        By: _________/s/___________________
                                        Ellen M. Murphy (pro hac vice pending)
                                        emurphy@orrick.com
                                        Anne C. Malik (pro hac vice pending)
                                        amalik@orrick.com
                                        Nicole Lloret (pro hac vice pending)
                                        nlloret@orrick.com
                                        Matthew Reeder (pro hac vice pending)
                                        mtreeder@orrick.com
                                        Alison Epperson (pro hac vice pending)
                                        aepperson@orrick.com
                                        Olamide Olusesi (pro hac vice pending)
                                        oolusesi@orrick.com

                                        51 West 51st Street
                                        New York, NY 10019
                                        Tel. (212) 506-3659
                                        Fax. (212) 506-5151

                                        Attorneys for Class Plaintiffs




                                    - 40 -
